DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-15 are objected to because of the following informalities:  1) Commas should be introduced right before the “wherein” or “further” clauses in each of the dependent claims (e.g. “The device of claim 1,”), 2) In claim 4, “for light” should be “configured to emit light” and “wave length” should be “wavelength”, 3) in Claim 7, “proximal” should be “proximally”, and “one of the first sensor arrangement” should be corrected for grammar and antecedence, 4) in Claim 11, “at least one sensors” and “longitudinal” should be corrected for grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1) Regarding Claim 1, it is not clear whether the “a brain” of line 4 is the same or different from the “brain” of the preamble or “the brain” of line 3. The claim should first introduce “a brain” and then consistently and clearly refer back to it throughout the claim (e.g. “A device for drainage of a brain” in the preamble”, and “the brain” thereafter). When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
2) Regarding Claim 5, the terms “axially or aximuthally” are incomplete and unclear in the absence of a frame of reference. With respect to what?
3) Regarding Claim 12, “the surface” lacks clear antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120271168 by Radojicic.

	Regarding claim 1, Radojicic discloses a device capable of being used for brain drainage comprising: 
	a rod-shaped hollow body with an inner channel capable of drainage for insertion through the cranium into the brain  (e.g. Fig. 1, par. 40, 44: micro or nano-scale catheter 100 with channels 106 and 108 for fluid removal), wherein the rod-shaped hollow body has a first region that is capable of protruding into a ventricle situated in a brain and a second region that is arranged proximally from the first region, wherein the second region is designed to lie in a cerebral mass in the brain (any region can be interpreted as the first or the second region, as the device is a micro or nano-scale device capable of being inserted into the brain and a ventricle therein, e.g. see par. 40); 
	a drainage opening arrangement connected to the inner drainage channel through which liquid can be drained from the ventricle into the inner drainage channel ( e.g. Fig. 1, par. 44: multiple apertures 104/108); 
	a first sensor arrangement with a sensor for measuring a physical parameter (e.g. Fig. 1, par. 42-43: sensors 104), wherein the first sensor arrangement is arranged in the second region for the intended purpose of measuring a physical parameter of the 
	a signal interface connected to the first sensor arrangement capable of transmitting measurement data determined by the first sensor arrangement to a measuring system (e.g. par. 40: data analysis can be done in microprocessor 112, in which case the necessary wiring would read on the “signal interface”, or it can be done remotely, where again the necessary communication means would read on the “signal interface”; communication means that read on the “signal interface” are also disclosed in par. 47, 64, e.g. an antenna).  
	Regarding claim 2, Radojicic discloses the device of claim 1 wherein the sensor includes an oxygen content sensor (par. 43: sensors 104 include oxygen sensors).
	Regarding claim 3, Radojicic discloses the device of claim 1 further comprising a second sensor arrangement with at least one sensor that includes an oxygen content (par. 43: sensors 104 include oxygen sensors), capable for use in determining a corresponding physical parameter in the ventricle (as noted in Claim 1, the device is of a micro or nano-scale), wherein the second sensor arrangement is connected to the signal interface to transmit measurement data determined by the second sensor arrangement to the measuring system (as discussed in Claim 1, the data can be transmitted locally or to a remote device).  
	Regarding claim 4, Radojicic discloses the device of claim 3 wherein the at least one sensor of the first sensor arrangement or the at least one sensor of the second sensor arrangement is configured to detect an oxygen content or an oxygen saturation in the cerebral mass or the ventricle and comprises at least one light source for light 
	Regarding claim 5, Radojicic discloses the device of claim 4 wherein the first light sensor and the second light sensor are arranged axially or azimuthally spaced from the respective at least one light source (e.g. Fig. 1, par. 43: sensor array 104, ie. the elements are arranged spaced apart as an array and as shown in Fig. 1 they are arranged axially with respect to the central axis of the catheter).
	Regarding claim 6, Radojicic discloses the device of claim 1 wherein the drainage opening arrangement forms at least one of an oval or elliptical opening (e.g. Fig. 1: see openings 106 and 108).  
	Regarding claim 7, Radojicic discloses the device of claims 1 wherein the drainage channel extends proximal to the drainage opening arrangement and comprises a controllable valve arrangement for selectively opening and closing the drainage channel in response to a pressure sensed by one of the first sensor arrangement (e.g. par. 45: valves to maintain homeostasis).
	Regarding claim 8, Radojicic discloses the device of claim 7 wherein the controllable valve arrangement comprises a valve seat connected to an inner wall of the drainage channel and a valve element that is displaceable with respect to the drainage channel and that is sealing relative to the valve seat (this is simply a generic description 
	Regarding claim 9, Radojicic discloses the device of claim 8 wherein a portion of the inner wall of the drainage channel, the valve seat, and the valve element are formed as a preassembled unit, which can be introduced into the rod-shaped hollow body during manufacture (this is a product by process limitation regarding the manufacture of the generic valve, and any generic valve meets the product; Radojicic discloses valves to maintain homeostasis through fluid flow with the catheter, e.g. abstract, par. 15, 45). 
	Regarding claim 10, Radojicic discloses the device of claim 1 further comprising a third region disposed proximal to the second region, wherein the third region is adapted to attach the device for drainage of the brain to a cranium (e.g. Fig. 1: any portion of the micro or nano-scale device is capable of being attached to a cranium).  
	Regarding claim 11, Radojicic discloses the device of claim 1 wherein the first sensor arrangement comprises sensors for measuring oxygen content, or brain activity, wherein the sensors extend longitudinal along the rod-shaped hollow body being capable of performing a spatially resolved measurement along the rod-shaped hollow body (e.g. Fig. 1: sensors 104 are arranged longitudinally on the device 100).  
	Regarding claim 12, Radojicic discloses the device of claim 1 wherein the rod-shaped hollow body has at least one 17QB\ 166228.00017\59154517.1recess in the first region or in the second region and, wherein the first or second sensor arrangement is flush with the surface in the recess (e.g. Fig. 1: sensors 104 are flush with the surface and must also have a thickness, thus a recess for their placement in the catheter 100 would be required).

	Regarding claim 14, Radojicic discloses the device of claim 1 wherein the at least one of the sensor of the first sensor arrangement is a sensor produced by printing technology (this is a product by process limitation that is met by the MEMS sensors of par. 42). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Radojicic, as applied to Claim 1, in view of US 20100168532 by Waziri.
Regarding claim 15, Radojicic teaches the device of claim 1, yet does not explicitly disclose wherein the rod-shaped hollow body is made of a magnetically inactive material. However, it is well known in the art to construct catheter devices out of inert biocompatible polymers, and one such example is taught by Waziri for a drainage catheter (e.g. abstract, Fig. 1, par. 57), and such material are magnetically inactive. Therefore, it would have been prima facie obvious to a person having ordinary skill in 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/MANOLIS PAHAKIS/Examiner, Art Unit 3792